06/18/2020


              IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 17-0033



                                    No. DA 17-0033

STATE OF MONTANA,

                Plaintiff and Appellee,

         v.

SHANE CLARK JOHNSON,

                Defendant and Appellant.

                              GRANT OF EXTENSION

         Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including July 22, 2020, within which to prepare, serve, and file its response

brief.




CMF                                                                    Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                             June 18 2020